Hall, J.
1. When this case was formerly before the Supreme Court (73 Ga., 477, in press), it was held that a married woman was bound by a judgment against herself and her husband, and that if she had any defence to the suit she should have urged it before the judgment was entered.
2. The feme covert having pleaded that there was no legal service upon her or notice to her of the suit in which the judgment was rendered against her and husband, and the jury having found in her favor and the presiding judge having granted a first new trial on account of newly discovered evidence to show her domicile, this court will not interfere with its discretion in so doing.
(a) Where the husband and wife were living together, the law ■made his domicile hers.
3. Where a motion for new trial was made on several grounds, and was granted on one of them only, the others thereby being impliedly ■overruled, and exception was taken to the grant of the motion, a cross-bill of exceptions would seem to be necessary in order to have the question made by the over-ruled grounds considered. 70 Ga,, 464; 73 Id., 88 (in press).
(a) Had this been done, laches in failing to' traverse the return of the sheriff at the next term of the court rendering the judgment after ■she had notice thereof would appear. Code, §3340 and cit.
Judgment affirmed.